[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                FILED
                     FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                       ________________________ ELEVENTH CIRCUIT
                                                          OCTOBER 25, 2006
                             No. 06-10834                 THOMAS K. KAHN
                         Non-Argument Calendar                CLERK
                       ________________________

                  D. C. Docket No. 05-02741-CV-ODE-1

DAVID M. SHAPIRO,


                                                  Plaintiff-Appellant,

                                  versus

S. LARK INGRAM, Judge, Superior Court
of Cobb County,

                                                  Defendant-Appellee.


                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                     _________________________

                            (October 25, 2006)

Before CARNES, PRYOR and FAY, Circuit Judges.

PER CURIAM:
       David M. Shapiro, proceeding pro se, appeals the dismissal of his “appeal,”

which the district court construed as a 42 U.S.C. § 1983 civil complaint, for failure

to state a claim under 28 U.S.C. § 1915(e)(2)(B)(ii). Liberally construing his

appellate briefs, Shapiro challenges this dismissal. For the reasons set forth more

fully below, we affirm.

       Shapiro’s “appeal” was apparently based on a 1993 Georgia state court civil

contempt proceeding. The district court construed Shapiro’s pro se pleading as a

challenge to Judge S. Lark Ingram’s failure to recuse herself from an action to

which Shapiro was a party. The district court further stated that it appeared that

Shapiro was found in contempt and was displeased with that ruling. The district

court found that it lacked jurisdiction, under the Rooker-Feldman 1 doctrine, over

Shapiro’s challenge to his contempt finding and Judge Ingram’s denial of

Shapiro’s motions for her recusal. In addition, the district court found that Judge

Ingram was absolutely immune from damages.

       We review the district court’s dismissal, under 28 U.S.C.

§ 1915(e)(2)(B)(ii), for failure to state a claim de novo. Mitchell v. Farcass, 112
F.3d 1483, 1490 (11th Cir. 1997). We also review a grant of judicial immunity de



       1
        Rooker v. Fidelity Trust Co., 263 U.S. 413, 44 S. Ct. 149, 68 L. Ed. 362 (1923); District
of Colombia Court of Appeals v. Feldman, 460 U.S. 462, 103 S. Ct. 1303, 75 L. Ed. 2d 206
(1983).

                                               2
novo. Smith v. Shook, 237 F.3d 1322, 1325 (11th Cir. 2001). We “may affirm the

district court where the judgment entered is correct on any legal ground regardless

of the grounds addressed, adopted or rejected by the district court.” Bonanni Ship

Supply, Inc. v. United States, 959 F.2d 1558, 1561 (11th Cir. 1992).

      Upon review of Shapiro’s pleadings, we agree that Shapiro’s main complaint

was Judge Ingram’s denial of two motions he filed seeking her recusal. We are

uncertain whether Shapiro alleged that he was wrongfully found in contempt, or

whether he alleged that the court violated his rights by failing to rule on the

contempt charge. Furthermore, based on the pleadings before the district court at

the time of its dismissal, it appears, although it is by no means clear, that state

court proceedings were still ongoing. Regardless of the status of the state court

proceedings at the time of the district court’s dismissal, the court’s dismissal is due

to be affirmed; even if the district court applied the Rooker-Feldman doctrine

prematurely, comity concerns warrant abstention under Younger2 as to injunctive

relief, and Judge Ingram is entitled to absolute judicial immunity from damages.

See The News-Journal Corp. v. Foxman, 939 F.2d 1499, 1510 n.13 (11th Cir.

1991) (recognizing that incomplete state court review made federal suit premature

under Younger, but, once state court review was final, federal review would have



      2
          Younger v. Harris, 401 U.S. 37, 91 S. Ct. 746, 27 L. Ed. 2d 669 (1971).

                                                3
been barred by Rooker-Feldman).

                                     A. Younger

      Although abstention is the exception and not the rule, “[f]ederal courts

should abstain from exercising their jurisdiction if doing so would ‘disregard the

comity between the States and the National Government.’” Wexler v. Lepore, 385
F.3d 1336, 1339 (11th Cir. 2004) (citation omitted). For abstention to be triggered,

(1) the federal injunction must “create an ‘undue interference with state

proceedings,’” and (2) “the state proceedings at issue must involve ‘certain orders

that are uniquely in furtherance of the state courts’ ability to perform their judicial

functions . . . it has never been suggested that Younger requires abstention in

deference to a state judicial proceeding reviewing legislative or executive action.’”

Id. (citations omitted). “We interpret the Younger doctrine as preventing federal

courts from being the grand overseers of state courts and court-like

administration.” Id. at 1341. Younger abstention applies to civil proceedings. Id.

at 1339. The Supreme Court has recognized that a state’s interest in its contempt

process is of sufficient importance to warrant the application of Younger and that a

federal court’s interference with this process constitutes undue interference with a

state’s legitimate activities. Juidice v. Vail, 430 U.S. 327, 335-36, 97 S. Ct. 1211,

1217-18, 51 L. Ed. 2d 376 (1977).



                                            4
      Shapiro essentially sought to overturn Judge Ingram’s orders. This would

have required the district court to direct Judge Ingram to reverse her prior rulings,

effectively telling the state court how to run its contempt proceeding. Thus, any

injunctive relief granted in this case would unduly interfere with state court

proceedings. See id. at 335-36, 97 S.Ct. at 1217-18. This interference would relate

to one of Judge Ingram’s judicial functions – whether or not to recuse herself. To

the extent that Shapiro challenged other decisions relating to a finding of contempt,

administration of the case, and an evidentiary ruling, these also implicate Judge

Ingram’s judicial functions. Because of this direct interference with the judicial

functions of a state court, comity would have warranted the district court’s

abstention as to any pending matters. See Wexler, 385 F.3d at 1339, 1341.

                                    B. Immunity

      Judges are entitled to absolute judicial immunity from damages for
      those acts taken while they are acting in their judicial capacity unless
      they acted in the clear absence of all jurisdiction. This immunity
      applies even when the judge’s acts are in error, malicious, or were in
      excess of his or her jurisdiction. Whether a judge’s actions were made
      while acting in his judicial capacity depends on whether: (1) the act
      complained of constituted a normal judicial function; (2) the events
      occurred in the judge’s chambers or in open court; (3) the controversy
      involved a case pending before the judge; and (4) the confrontation
      arose immediately out of a visit to the judge in his judicial capacity.

Sibley v. Lando, 437 F.3d 1067, 1070 (11th Cir. 2005) (citations and quotation

marks omitted).

                                           5
      To the extent that Shapiro sought damages, Judge Ingram is entitled to

judicial immunity. Shapiro complains about rulings that Judge Ingram made

during a contempt proceeding, Georgia Superior Courts have jurisdiction to punish

for contempt, see O.C.G.A. § 15-1-4, and the pleadings neither allege nor provide

grounds to suggest that Judge Ingram acted in the clear absence of all jurisdiction.

See Sibley, 437 F.3d at 1070.

                                C. Rooker-Feldman

      The Rooker-Feldman doctrine provides that federal courts, other than the

Supreme Court, lack jurisdiction to review the final judgments of state courts.

Amos v. Glynn County Bd. of Tax Assessors, 347 F.3d 1249, 1265 n.11 (11th Cir.

2003). Rooker-Feldman applies when the following four criteria are met: (1) the

party in federal court is the same as in the state court; (2) the state court ruling was

a final or conclusive judgment on the merits; (3) the plaintiff in federal court had a

reasonable opportunity to raise his federal claims in the state court proceeding; and

(4) the issue before the federal court was either adjudicated by the state court or

inextricably intertwined with the state court’s judgment. Id. “[A] party’s ability to

raise a claim on appeal constitute[s] a reasonable opportunity to raise the claim.”

Blue Cross & Blue Shield of Maryland, Inc. v. Weiner, 868 F.2d 1550, 1555 (11th

Cir. 1989) (citing Wood v. Orange County, 715 F.2d 1543, 1548 (11th Cir. 1983)).



                                            6
“A federal claim is inextricably intertwined with a state court judgment ‘if the

federal claim succeeds only to the extent that the state court wrongly decided the

issues before it.’” Siegel v. LePore, 234 F.3d 1163, 1172 (11th Cir. 2000) (en

banc) (quoting Pennzoil Co. v. Texaco, Inc., 481 U.S. 1, 25, 107 S. Ct. 1519, 1533,

95 L. Ed. 2d 1 (1987) (Marshall, J., concurring)). Assuming that there was a final

judgment on the merits at the time of the dismissal, the district court correctly

dismissed the case based on Rooker-Feldman. See Goodman ex rel. Goodman v.

Sipos, 259 F.3d 1327, 1333 (11th Cir. 2001) (noting that Rooker-Feldman bars

claims that essentially seek to challenge a state court judgment).

                                   D. Conclusion

       Judge Ingram has absolute immunity from damages. Either Younger

abstention principles or the Rooker-Feldman doctrine precluded Shapiro’s attempt

to challenge Judge’s Ingram’s rulings in the district court. In light of the

foregoing, the district court is

       AFFIRMED.




                                           7